             Case 0:21-cv-00110-KHR Document 1 Filed 06/03/21 Page 1 of 6


                                                                                       FILED
                                                                                U.S. DISTRICT COURT
Frederick J. Harrison #5-1586                                                  DISTRICT OF VfYOHIMG'
Frederick J. Harrison,PC
1813 Carey Avenue
                                                                              2021 JUL-3 PM It \ U
Cheyenne, WY 82001
(307)324-6639(Phone)
                                                                             MARGARET B0TKIM3.CLERK
(307)481-7491 (Facsimile)
                                                                                     CHF-YENKE

Attorneyfor Plaintiff

                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF WYOMING



TERESE MASSEY VAIL,an individual

        Plaintiff,

V.                                                          Civil Action No.   ZlcvllO
CAREEN KAYE GOICOLEA,an individual, and
WYOMING DIRT CONTRACTOR INC.,
a Wyoming Corporation

        Defendants.



                                COMPLAINT AND JURY DEMAND




        COMES NOW,Terese Massey Vail("herein referred to as Plaintiff), by and through her

attorney Fred Harrison of Frederick J. Harrison, P.C., and for her causes of action against the

Defendant and in support ofthe reliefrequested herein,respectfully alleges to the Court as follows:

                                   OVERVIEW AND FACTS


        1.       On September 8, 2020, Defendant Careen Kaye Goicolea (herein referred to as

                "Defendant Goicolea") was operating a 3500 Dodge truck southbound on U.S.

                 Highway 191.

        2.       Defendant Goicolea was at all relevant times employed by Defendant Wyoming

                 Dirt Contractor and acting within the scope of her employment.

                                            Page 1 of6
     Case 0:21-cv-00110-KHR Document 1 Filed 06/03/21 Page 2 of 6




3.      Plaintiff was a passenger in a 2020 Hyundai Palisade heading north and driven by

        her fiance, Brian Richardson.

4.      It was daylight, about 11 o'clock AM on a Tuesday morning.

5.      It was snowing.

6.      The road was ice and frost covered.

7.      Highway 191 is two lane except where there are passing areas of two lanes in one

        direction.


8.      Defendant Goicolea drove into a southbound passing area oftwo lanes near mile

        marker 17, loosing control and crossing from the south bound driving lane and

        across a passing lane, and then across the double centerline.

9.      Once entering the north bound lane Defendant Goicolea continued travelling

        south and then collided head on with Richardson's car in which Plaintiff was a


        passenger.


10.     Richardson did everything he could but could not avoid the oncoming Defendant

        Goicolea.


11.     As a result of the collision, Plaintiff was severely injured, and Richardson was

        killed.


12.     Plaintiff suffered and continues to suffer severe emotional and physical trauma

        because of the crash and what she witnessed.


                     PARTIES.JURISDICTION. AND VENUE


13.     This Complaint and Jury Demand is brought on behalf of the Plaintiff, Terese

        Massey Vail.

14.     Terese is a resident of Eureka, Missouri.


                                     Page 2 of 6
       Case 0:21-cv-00110-KHR Document 1 Filed 06/03/21 Page 3 of 6




  15.      This Complaint and Jury Demand is timely filed within the applicable periods of

           limitation.


  16.      The crash occurred on September 8,2020 in Sweetwater County, Wyoming and

           within the jurisdiction of this Court.

  17.      Upon information and belief, Defendant Goicolea is a resident of the State of

           Wyoming.

  18.      Upon information and belief Defendant Wyoming Dirt Contractor is a Wyoming

           corporation domiciled and with its principal office in Wyoming.

  19.      A complete diversity of citizenship between Plaintiff and Defendants exists, and

           the matter in controversy, exclusive of interests and costs, exceeds $75,000.00.

 20.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a) 1 et seq.

 21.       The acts, omissions, negligence, and breaches of duty which give rise to this

           action occurred and were committed in the District of Wyoming, and venue is

           proper in this Court pursuant to U.S.C. § 1391.


                                 CAUSE OF ACTION


NEGLIGENCE AGAINST DEFENDANT WYOMING DIRT CONTRACTOR


 22.       Plaintiff reincorporates and re-alleges the allegations contained in the above

           paragraphs 1-21 as though fully set forth herein.

 23.       Defendant Wyoming Dirt Contractor was negligent by reason ofthe following

           acts, errors, or omissions:

        a. Failing to implement adequate policies, procedures and/or protections to

           prevent crashes such as the one that is the basis of this lawsuit;

        b. Failing to properly qualify Defendant Goicolea and other drivers;


                                         Page 3 of6
      Case 0:21-cv-00110-KHR Document 1 Filed 06/03/21 Page 4 of 6




      c. Failing to properly train Defendant Goicolea and other drivers;

      d. Failing to properly monitor and/or supervise Defendant Goicolea and other

         drivers;

      e. Failing to be knowledgeable of and to comply with applicable safety

         operations, procedures, policies, and regulations;

      f. Other negligent acts.

24.      As a direct and proximate result ofthe negligence ofDefendant Wyoming

         Dirt Contractor, Plaintiff was seriously injured both, physically and

         emotionally.


            NEGLIGENCE AGAINST DEFENDANT GOICOLEA



25.      Plaintiff reincorporates and re-alleges the allegations contained in the above

         paragraphs 1-24 as though fully set forth herein.

26.      Defendant Goicolea was negligent by reason ofthe following acts, errors, or

         omissions:


      a. Not paying attention;

      b. Driving too fast for conditions;

      c. Failing to maintain control of her vehicle;

      d. Other negligent acts as may be determined.

 27.     As a direct and proximate result ofthe negligence of Defendant Goicolea,

         Plaintiff was seriously injured both, physically and emotionally.


                            PRAYER FOR RELIEF


                                   DAMAGES




                                     Page 4 of 6
           Case 0:21-cv-00110-KHR Document 1 Filed 06/03/21 Page 5 of 6




       WHEREFORE,Plaintiff prays for a judgment against the Defendants for the acts,

errors, or omissions of Careen Goicolea and Wyoming Dirt Contractor ,directly or

indirectly causing injury to Plaintiff as will be proven at trial and such other damages and

compensation for loss are provided for in law or equity and including but not limited to

general, special, pecuniary, or exemplary damages as may be deemed fair and just as

follows:


           a. Emotional distress;

           b. Physical injury;

           c. For such other and further relief as the Court deems just and proper in the

              premises.

       Respectfully submitted this 3rd day of June, 2021.




                                                   Ffe^rick J. Hap^n^sq.#5-158<
                                                   Frederick J. Harrison, P.C.
                                                   1813 Carey Avenue
                                                   Cheyenne, WY 82001
                                                   Fred.harrison@Qhlawoffice.com
                                                   Attorneyfor Plaintiff




                                          Page 5 of6
           Case 0:21-cv-00110-KHR Document 1 Filed 06/03/21 Page 6 of 6




                                        JURY DEMAND




       COMES NOW,the Plaintiff, by and through their attorneys, and demands an eight-

person jury on all issues herein so triable.



Respectfully submitted this 3rd day of June, 2021.




                                                       FrSerick JMJarrisdn, Esq. #5-1586
                                                      Frederick J. Harrison, P.C.
                                                       1813 Carey Avenue
                                                      Cheyenne, WY 82001
                                                      (307)324-6639(Telephone)
                                                       Fred.harrison@5hlawoffice.com
                                                       Attorneyfor Plaintiff




                                               Page 6 of6
